Citation Nr: 1339462	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  12-19 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for left ear hearing loss.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1984 to January 1988.  This matter is before the Board of Veterans' Appeals (Board) on appeal an April 2010 rating decision of the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).

Although the RO reopened the Veteran's claim for service connection for left ear hearing loss in the April 2010 rating decision and June 2012 statement of the case, the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (pertaining specifically to hearings before the Board).

On his VA Form 9 received in July 2012, the Veteran requested a BVA (Board) hearing at a his local RO.  A hearing was scheduled for June 20, 2013, which he requested be postponed.  This request was not honored and the case was inadvertently certified to the Board.  The Veteran did not at any time withdraw his hearing request and he is entitled to a hearing on appeal (38 C.F.R. § 20.700).  

Accordingly, the case is REMANDED for the following:

The RO should take schedule the Veteran for a personal hearing before a Member of the Board at the Portland, Oregon (or for a videoconference hearing before the Board if he so desires) at the next available opportunity.  The case should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

